Case 8:21-cv-00190-VMC-TGW Document 30 Filed 04/13/21 Page 1 of 12 PageID 351




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                              TAMPA DIVISION


    JASENIA VALENTIN,
    MICHELLE DICORTE and
    SHARESSE BUNN,

         PLAINTIFFS,
    v.                                Case No.: 8:21-cv-190-VMC-TGW

    GOODFELLOWS OF PASCO COUNTY,

         DEFENDANT.
    ______________________________/

                                   ORDER

         This matter is before the Court on consideration of

    Plaintiffs Jasenia Valentin, Michelle Dicorte, and Sharesse

    Bunn’s “Motion to Conditionally Certify this Matter as a

    Collective Action and for a Court-Authorized Notice to be

    Issued Under Section 216(b) of the Fair Labor Standards Act”

    (Doc. # 25), filed on March 10, 2021. Defendant Goodfellows

    of Pasco County, Inc. responded on March 24, 2021. (Doc. #

    27). For the following reasons, the Motion is denied without

    prejudice.

    I.   Background

         Plaintiffs initiated this action on January 26, 2021.

    (Doc. # 1). According to the complaint, Plaintiffs previously




                                     1
Case 8:21-cv-00190-VMC-TGW Document 30 Filed 04/13/21 Page 2 of 12 PageID 352




    worked as exotic dancers at the Brass Flamingo, a gentlemen’s

    club owned by Goodfellows. (Doc. # 1 at ¶¶ 24-26).

         Plaintiffs allege that during the time they danced at

    Brass Flamingo, Goodfellows violated the Fair Labor Standards

    Act (FLSA) by misclassifying them as independent contractors.

    (Id. at ¶¶ 33, 64-65). According to Plaintiffs, they should

    have been classified as employees covered by the FLSA’s

    minimum wage provisions. (Id. at ¶ 33).

         Plaintiffs    assert   that       other   dancers   at   the   Brass

    Flamingo have been similarly misclassified. (Id. at ¶¶ 33,

    64-65). As a result, the complaint alleges that Goodfellows

    has wrongly withheld minimum wage compensation from the three

    Plaintiffs and all other dancers similarly situated. (Id.).

         Goodfellows filed an answer and several affirmative

    defenses as to Valentin on February 22, 2021. (Doc. # 7).

    That same day, Goodfellows moved to compel arbitration as to

    Bunn and Dicorte, claiming they signed binding arbitration

    agreements. (Doc. # 8).

         Subsequently, Goodfellows withdrew its motion to compel

    arbitration (Doc. # 15), prompting the Court to deny it as

    moot. (Doc. # 16). Goodfellows filed a second amended answer

    as to all Plaintiffs on March 8, 2021. (Doc. # 23).




                                       2
Case 8:21-cv-00190-VMC-TGW Document 30 Filed 04/13/21 Page 3 of 12 PageID 353




          Now,    Plaintiffs   move    to   conditionally    certify      this

    matter as a collective action. (Doc. # 25). According to

    Plaintiffs,      the   similarly    situated      employees    are     all

    “individuals who at any time during the relevant time period

    worked    for   [Goodfellows]      as   an   exotic   dancer    and    was

    designated as an independent contractor and was not paid

    minimum wage compensation as required by the FLSA.” (Doc. #

    1 at ¶ 64). Goodfellows has responded (Doc. # 27) and the

    Motion is ripe for review.

    II.   Legal Standard

          The FLSA expressly permits collective actions against

    employers accused of violating the FLSA’s mandatory overtime

    provisions. See 29 U.S.C. § 216(b) (“An action . . . may be

    maintained against any employer . . . by any one or more

    employees for and in behalf of himself or themselves and other

    employees similarly situated.”). In prospective collective

    actions      brought   pursuant    to   Section    216(b),     potential

    plaintiffs must affirmatively opt into the collective action.

    See Id. (“No employee shall be a party plaintiff to any such

    action unless he gives his consent in writing to become such

    a party and such consent is filed in the court in which such

    action is brought.”).




                                        3
Case 8:21-cv-00190-VMC-TGW Document 30 Filed 04/13/21 Page 4 of 12 PageID 354




          Pursuant to Section 216(b), certification of collective

    actions in FLSA cases is based on a theory of judicial economy

    by   which    “[t]he   judicial    system     benefits   by   efficient

    resolution in one proceeding of common issues of law and fact

    arising from the same alleged” activity. Hoffmann–La Roche,

    Inc. v. Sperling, 493 U.S. 165, 170 (1989).

          In making collective action certification determinations

    under   the    FLSA,   courts     typically    follow    a    two-tiered

    approach:

          The first determination is made at the so-called
          notice stage. At the notice stage, the district
          court makes a decision - usually based only on the
          pleadings and any affidavits which have been
          submitted - whether notice of the action should be
          given to potential class members.
          Because the court has minimal evidence, this
          determination is made using a fairly lenient
          standard, and typically results in conditional
          certification of a representative class. If the
          district court conditionally certifies the class,
          putative class members are given notice and the
          opportunity to opt in. The action proceeds as a
          representative action throughout discovery.
          The second determination is typically precipitated
          by a motion for decertification by the defendant
          usually filed after discovery is largely complete
          and the matter is ready for trial. At this stage,
          the court has much more information on which to
          base   its   decision,   and   makes   a   factual
          determination on the similarly situated question.

    Hipp v. Liberty Nat’l Life Ins. Co., 252 F.3d 1208, 1218 (11th

    Cir. 2001) (internal citations and quotation marks omitted).



                                       4
Case 8:21-cv-00190-VMC-TGW Document 30 Filed 04/13/21 Page 5 of 12 PageID 355




          At    the   notice   stage,       the   Court   should     initially

    determine whether there are other employees who desire to opt

    into the action and whether the employees who desire to opt

    in are similarly situated. Morgan v. Family Dollar Stores,

    Inc., 551 F.3d 1233, 1259 (11th Cir. 2008); Dybach v. State

    of Fla. Dep’t of Corrs., 942 F.2d 1562, 1567–68 (11th Cir.

    1991). This determination is made using a “fairly lenient

    standard.” Hipp, 252 F.3d at 1218. The plaintiffs bear the

    burden of showing a reasonable basis for the claim that there

    are   other   similarly     situated      employees    and     must   offer

    “detailed     allegations     supported        by     affidavits      which

    successfully engage defendants’ affidavits to the contrary.”

    Morgan, 551 F.3d at 1261 (internal citations omitted).

    III. Analysis

          At this stage of the proceedings, the Eleventh Circuit

    requires the Court to “satisfy itself that there are other

    employees . . . who desire to ‘opt-in [to the action].’”

    Dybach, 942 F.2d at 1567-68. “The onus is on the plaintiff to

    demonstrate a reasonable basis for the assertion that other

    employees desire to opt-in.” Leo v. Sarasota Cnty. Sch. Bd.,

    No. 8:16-cv-3190-JSM-TGW, 2017 WL 477721, at *2 (M.D. Fla.

    Feb. 6, 2017) (citing Haynes v. Singer Co., Inc., 696 F. 2d

    884, 887 (11th Cir. 1983)).


                                        5
Case 8:21-cv-00190-VMC-TGW Document 30 Filed 04/13/21 Page 6 of 12 PageID 356




         Plaintiffs argue they have met this burden by “making a

    modest factual showing that [Goodfellows] uses a systemic

    company-wide policy, pattern, or practice of misclassifying

    exotic dancers as independent contractors and failing to pay

    exotic dancers any compensation for work duties performed.”

    (Doc # 25 at 3). Specifically, each Plaintiff has provided a

    sworn declaration stating that more than fifty other exotic

    dancers   worked   at   Goodfellows    during    their   period   of

    employment. (Id. at 6; Doc. # 25-1 at ¶ 16; Doc. # 25-2 at ¶

    16; Doc. # 25-3 at ¶ 16).

         Each declaration (they are virtually identical) also

    avers that Goodfellows classified all dancers as independent

    contractors, required all dancers to perform the same job

    duties, and paid all dancers under the same independent

    contractor scheme as Plaintiffs. (Doc. # 25-1 at ¶¶ 4-8; Doc.

    # 25-2 at ¶¶ 4-8; Doc. # 25-3 at ¶¶ 4-8). This evidence,

    according to Plaintiffs, “crystallizes the conclusion that

    Plaintiffs performed the same or similar job duties and worked

    under the same pay provisions (or rather without any pay) as

    other exotic dancers at the Brass Flamingo Gentlemen’s Club

    who have not yet been notified about the case,” therefore

    notice is appropriate. (Doc. # 25 at 13).




                                     6
Case 8:21-cv-00190-VMC-TGW Document 30 Filed 04/13/21 Page 7 of 12 PageID 357




         Goodfellows makes several arguments in response, but at

    this stage the Court need only address one:             that these

    declarations are insufficient to warrant notice because they

    do not show that there are other individuals who desire to

    join this lawsuit, as required by Dybach. (Doc. # 27 at 10).

         The Court agrees that at this time, Plaintiffs fail to

    show “there are other employees . . . who desire to ‘opt-

    in.’” Dybach, 942 F.2d at 1567-68. No other plaintiff has

    opted in since this case was filed on January 26, 2021. (Doc.

    # 1). Nor do Plaintiffs provide any affidavits from other

    dancers indicating there is interest in the suit.

         The only evidence Plaintiffs produce in support of their

    Motion is their own declarations. (Doc. ## 25-1; 25-2; 25-

    3). But even these do not identify specific individuals who

    wish to join the action, or allege that other dancers have

    expressed interest in the suit. All three declarations merely

    state that around fifty other dancers worked at Goodfellows,

    Goodfellows    classified    each    dancer   as   an   independent

    contractor, and Goodfellows paid each dancer in the same

    manner as Plaintiffs. (Doc. # 25-1 at ¶ 16; Doc. # 25-2 at ¶

    16; Doc. # 25-3 at ¶ 16).

         From these facts, Plaintiffs would have the Court infer

    that there are other exotic dancers who desire to opt-in to


                                     7
Case 8:21-cv-00190-VMC-TGW Document 30 Filed 04/13/21 Page 8 of 12 PageID 358




    this action. (Doc. # 25 at 12). But in the Eleventh Circuit,

    Plaintiffs bear “the burden of demonstrating a reasonable

    basis   for    crediting     their       assertions     that           aggrieved

    individuals exist in the broad class that they proposed.”

    Barrera v. Oficina, Inc., No. 10-21382-CIV, 2010 WL 4384212,

    at *3 (S.D. Fla. Oct. 28, 2010) (internal citations and

    quotation marks omitted).

         Therefore, Plaintiffs’ “unsupported expectations that

    additional plaintiffs will subsequently come forward are

    insufficient to justify notice.” See Id. (denying conditional

    certification where the only evidence of interested parties

    was an affidavit from each of the four named plaintiffs

    evincing the existence of similarly-situated employees); see

    also Williams v. GGC-Baltimore, LLC, No. 1:19-CV-00274-JMC,

    2019 WL 2058903 (D. Md. May 8, 2019) (denying a motion for

    conditional     certification      where     the     only        evidence    of

    similarly situated employees was four affidavits, provided by

    the four named plaintiffs, that stated there were “other

    unnamed employees” who worked in excess of 40 hours per week

    and “may wish to become parties to the instant action”).

         In other words, mere “belief in the existence of other

    employees     who   may   desire   to      opt-in”    does       not    justify

    conditional     certification.       See     Palacios       v.     Boehringer


                                         8
Case 8:21-cv-00190-VMC-TGW Document 30 Filed 04/13/21 Page 9 of 12 PageID 359




    Ingelheim Pharm., Inc., No. 10-22398-CIV-UU, 2011 WL 6794438,

    at *4 (S.D. Fla. Apr. 19, 2011) (internal citation omitted);

    see also Wombles v. Title Max of Ala., Inc., No. 303 CV

    1158(CWO), 2005 WL 3312670, at *3 (M.D. Ala. Dec.7, 2005)

    (finding that five affidavits from plaintiffs indicating they

    “believe[d]” others desired to join the lawsuit, plus two

    consents to join, were insufficient to establish that others

    desired to opt in). Accordingly, “[t]he bare assertion that

    [50] other exotic dancers subject to similar policies exist,

    does not provide a reasonable basis for the Court to conclude

    that        those    dancers    desire       to   opt-in   to   the   instant

    litigation.” Wallace v. Club Climaxxx Inc., No. 1:17-CV-

    22585-UU, 2018 WL 2688798, at *4 (S.D. Fla. May 11, 2018).

           Nor does the fact that three dancers brought this action

    show that there are others who wish to join. See Echevarria

    v. Las Vegas Beach, Inc., No. 10-20200-CIV, 2010 WL 2179747,

    at     *1    (S.D.    Fla.     June   1,     2010)   (denying    conditional

    certification because the fact that numerous employees were

    already part of the action did not show there were other

    employees who desired to opt in). Indeed, “the opposite

    inference — that all those interested in joining this lawsuit

    have already done so — is also plausible.” Barrera, 2010 WL




                                             9
Case 8:21-cv-00190-VMC-TGW Document 30 Filed 04/13/21 Page 10 of 12 PageID 360




    4384212, at *3. The Court therefore agrees with Goodfellows

    that notice is inappropriate at this juncture.

           The   Court    is    mindful    of    Plaintiffs’   argument      that

    “[e]ven a single affidavit or consent to join submitted by

    another individual stating that they are similarly situated

    and wish to join the suit is enough to] bring the Plaintiff’s

    contentions above pure speculation.” (Doc. # 25 at 10) (citing

    Robbins-Pagel        v.    Puckett,    No.    6:05-cv-GAP-DAB,       2006    WL

    3393706, at *2 (M.D. Fla. Nov. 22, 2006)). Indeed, “there is

    no magic number requirement for the notice stage,” and courts

    will    conditionally        certify    FLSA      collectives    even    with

    relatively few plaintiffs present. Ciani v. Talk of the Town

    Rests., Inc., No. 8:14-cv-2197-VMC-AEP, 2015 WL 226013, at *2

    (M.D. Fla. Jan. 16, 2015).

           But while Plaintiffs’ burden is low at this stage, “it

    is not invisible.” Brooks v. A Rainaldi Plumbing, Inc., No.

    6:06-cv-631-GAP-DAB, 2006 WL 3544737, at *2 (M.D. Fla. Dec.

    8,   2006).   Plaintiffs         provide     no   affidavits    or   consents

    showing that other individuals, who are not already party to

    this suit, are interested in opting-in. “Where plaintiffs

    fail to produce evidence demonstrating that any prospective

    class member would opt into the litigation, courts have

    routinely     declined      to    certify     a   collective    action      and


                                           10
Case 8:21-cv-00190-VMC-TGW Document 30 Filed 04/13/21 Page 11 of 12 PageID 361




    authorize    notice.”     See    Barrera,      2010   WL    4384212,    at   *3

    (listing cases); see also Davis v. Charoen Pokphand (USA),

    Inc.,     303    F.Supp.2d       1272,       1277     (M.D.    Fla.     2004)

    (“[P]laintiffs have filed no affidavits or consents from

    these would-be class members to suggest that they are actually

    willing to join the suit . . . Thus, the court concludes that

    plaintiffs have not carried their burden of demonstrating

    that other plaintiffs exist who desire to opt-in.”).

          Absent a showing there are similarly situated employees

    who would opt in given the chance, there is no evidentiary

    basis to permit this matter to go forward as a collective

    action.     Therefore,    at     this    stage,     the    Court   finds     it

    appropriate to deny the Motion without prejudice.

          However,    the    Court    notes      that   the    scheduling   order

    entered on February 25, 2021, significantly limited discovery

    for both parties. (Doc. # 14 at 3). Should the mediation

    scheduled for April 23, 2021, (Doc. # 20), result in an

    impasse, the Court will enter a case management and scheduling

    order lifting these restrictions on discovery and setting a

    conditional certification deadline. Plaintiffs may refile

    their request should discovery produce evidence that others

    are interested in opting-in to this action.




                                            11
Case 8:21-cv-00190-VMC-TGW Document 30 Filed 04/13/21 Page 12 of 12 PageID 362




          Accordingly, it is now

          ORDERED, ADJUDGED, and DECREED:

          Plaintiffs’ Motion for Conditional Certification and

    Court-Authorized     Notice   (Doc.   #   25)   is   DENIED   without

    prejudice. Should mediation result in an impasse, the Court

    will enter a case management and scheduling order providing

    the   parties   with   an   opportunity    to   conduct   discovery.

    Plaintiffs may renew their request should discovery reveal

    other dancers interested in joining this action.

          DONE and ORDERED in Chambers in Tampa, Florida, this

    13th day of April, 2021.




                                     12
